DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 12-16, 18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogg et al. US Patent Application Publication 2014/0217175 (cited by applicant).
Regarding Claim 1, Fogg et al. teaches a near-field communications device (Figs. 1, 2, 7, 10-15), comprising: 
a near-field antenna (20 Figs. 1, 2 Par. 0098); 
a conformal material (clothing Par. 0100) having a first surface (surface facing 20 Fig. 1 Par. 0100) and a second surface (surface facing 40 Fig. 1 Par. 0100); 
wherein the first surface is dielectrically coupled to the antenna (“the entire RFID tag antenna structure can be sandwiched between two layers of fabric” Par. 0100); and 
wherein the second surface is configured to be galvanically coupled to a host-structure (worn by human or animal Par. 0100).
Regarding Claim 2, Fogg et al. teaches wherein the dielectric coupling includes an insulating dielectric between the first conformal surface and the antenna (“the entire RFID tag antenna structure can be sandwiched between two layers of fabric” Par. 0100).
Regarding Claim 3, Fogg et al. teaches wherein the insulating dielectric is at least one of: a polymer, plastic, ABS, leather, cotton, FR4 material, a wristwatch band, clothing (clothing Par. 0100), a non-metallic layer, or printed circuit board.
Regarding Claim 4, Fogg et al. teaches wherein the galvanic coupling between the second surface and the host structure is at least one of: a carbon impregnated polyurethane foam; a conductive fiber mesh, conductive particle doped material, or a metallic layer (foil Par. 0100).
Regarding Claim 6, Fogg et al. teaches wherein the first surface of the conformal material has a first conductivity (implicit conductivity of material of first surface facing 20); and wherein the second surface of the conformal material has a second conductivity (implicit conductivity of material of first surface facing 40).
Regarding Claim 7, Fogg et al. teaches wherein the conformal material includes an inner core (50 Figs. 1, 2 Par. 0098); and wherein the inner core of the conformal material has a third conductivity (implicit conductivity of 50).
Regarding Claim 8, Fogg et al. teaches wherein the conformal material is adaptive in thickness in response to spatial movements between the near-field antenna and the host-structure (implicit due to flexible fabric material such as clothing).
Regarding Claim 9, Fogg et al. teaches wherein the conformal material has conductive properties that are at least one of: single layered, multilayered (“the entire RFID tag antenna structure can be sandwiched between two layers of fabric” Par. 0100), uniform, isotropic, anisotropic, homogeneous, or non-homogeneous.
Regarding Claim 12, Fogg et al. teaches wherein the host-structure is either an organic structure or a biological surface (Par. 0010, 0011, 0100).
Regarding Claim 13, Fogg et al. teaches wherein the host-structure is at least one of: an inorganic structure, a package, clothing, a vehicle surface, a chair, a wall, and/or a merchandise item (Par. 0010, 0011, 0100).
Regarding Claim 14, Fogg et al. teaches wherein the antenna includes, a conductive plate (20 Figs. 1, 2 Par. 0098) configured to conduct near-field electric energy; and wherein the first surface is dielectrically coupled to the conductive plate (“the entire RFID tag antenna structure can be sandwiched between two layers of fabric” Par. 0100).
Regarding Claim 15, Fogg et al. teaches further comprising a rigid planar substrate (“object can be packaging material, e.g. a piece of cardboard for supporting a folded shirt, to which cardboard an antenna structure (e.g. metal foil of particular dimensions) has been attached” Par. 0029); and wherein the substrate is coupled to and in between the antenna and the conformal material (Par. 0010, 0011, 0029).
Regarding Claim 16, Fogg et al. teaches wherein the conformal material is coupled to only one side of the rigid planar substrate (Par. 0010, 0011, 0029).
Regarding Claim 18, Fogg et al. teaches wherein the near field communications device is embedded in at least one of: a body area network device (shirt Par. 0010 / clothing Par. 0100)
Regarding Claim 20, Fogg et al. teaches a wearable material (shirt Par. 0010 Figs. 1, 2, 7, 10-15) embedded with a near-field communications device, comprising: 
a near-field antenna (20 Figs. 1, 2 Par. 0098); 
a conformal material (clothing Par. 0100) having a first surface (surface facing 20 Fig. 1 Par. 0100) and a second surface (surface facing 40 Fig. 1 Par. 0100); 
wherein the first surface is dielectrically coupled to the antenna (“the entire RFID tag antenna structure can be sandwiched between two layers of fabric” Par. 0100); and 
wherein the second surface is configured to be galvanically coupled to a host-structure (worn by human or animal Par. 0100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, 11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fogg et al. US Patent Application Publication 2014/0217175 (cited by applicant) and Finn et al. US Patent Application Publication 2019/0197385.
Regarding Claim 5, Fogg et al. teaches the device of claim 1 as shown in the rejection above.
Fogg et al. is silent on wherein the conformal material has a uniform conductivity.
However, Finn et al. teaches “The electrical resistance and/or material of the wire (or other electrical conductor) forming the windings of any of the booster antenna BA components disclosed herein may be uniform, or may varied along the length of the card antenna CA portion” Par. 0442.
In this particular case, choosing the conductivity / electrical resistance of antenna elements such as the conformal material is common and well known in the antenna art as evident by Finn et al. to obtain the optimal antenna performance.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the conformal material of Fogg et al. to have a uniform conductivity based on the teachings of Finn et al. as a result effect in order to obtain the optimal antenna performance.
Regarding Claim 10, Fogg et al. teaches the device of claim 1 as shown in the rejection above.
Fogg et al. is silent on wherein the conformal material has a non-homogeneous pattern of low and higher conductivity regions; and wherein the higher conductivity regions are located where the conformal material is most likely to contact the host-structure.
However, Finn et al. teaches “The electrical resistance and/or material of the wire (or other electrical conductor) forming the windings of any of the booster antenna BA components disclosed herein may be uniform, or may varied along the length of the card antenna CA portion” Par. 0442.
In this particular case, choosing the conductivity / electrical resistance of antenna elements such as the conformal material is common and well known in the antenna art as evident by Finn et al. to obtain the optimal antenna performance.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the conformal material of Fogg et al. to have a non-homogeneous pattern of low and higher conductivity regions; and wherein the higher conductivity regions are located where the conformal material is most likely to contact the host-structure based on the teachings of Finn et al. as a result effect in order to obtain the optimal antenna performance.
Regarding Claim 11, Fogg et al. teaches the device of claim 1 as shown in the rejection above.
Fogg et al. is silent on wherein the conformal material has a resistance less than 100 KOhms/cm2.
However, Finn et al. teaches “The electrical resistance and/or material of the wire (or other electrical conductor) forming the windings of any of the booster antenna BA components disclosed herein may be uniform, or may varied along the length of the card antenna CA portion” Par. 0442.
In this particular case, choosing the conductivity / electrical resistance of antenna elements such as the conformal material is common and well known in the antenna art as evident by Finn et al. to obtain the optimal antenna performance.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the conformal material of Fogg et al. to have a resistance less than 100 KOhms/cm2 based on the teachings of Finn et al. as a result effect in order to obtain the optimal antenna performance.
Regarding Claim 17, Fogg et al. teaches wherein the antenna includes, a conductive plate (feed plate coupled to 30 seen in Fig. 1) configured to conduct near-field electric energy; and wherein conductive plate is planar (Fig. 1).
Fogg et al. is silent on wherein the antenna includes, a coil configured to radiate near-field magnetic energy; wherein the coil is planar.
However, teaches a planar coil for NFC operation (Abstract Par. 0013).
In this particular case, providing a planar coil for NFC is common and well known in the antenna art as evident by Fogg et al. (Abstract Par. 0013).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna of Fogg et al. with a planar coil based on the teachings of Fogg et al. as a result effect in order to provide wireless communication in the NFC protocol.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fogg et al. US Patent Application Publication 2014/0217175 (cited by applicant) and Beigel US Patent Application Publication 2003/0169207.
Regarding Claim 19, Fogg et al. teaches a near-field device (Figs. 1, 2, 7, 10-15), comprising: 
a near-field antenna (20 Figs. 1, 2 Par. 0098); 
a conformal material (clothing Par. 0100) having a first surface (surface facing 20 Fig. 1 Par. 0100) and a second surface (surface facing 40 Fig. 1 Par. 0100); 
wherein the first surface is dielectrically coupled to the antenna (“the entire RFID tag antenna structure can be sandwiched between two layers of fabric” Par. 0100); and 
wherein the second surface is configured to be galvanically coupled to a host-structure (worn by human or animal Par. 0100).
Fogg et al. is silent on a near-field medical sensing device.
However, Beigel teaches a near-field medical sensing device (Par. 0051).
In this particular case, near-field medical sensing devices are common and well known in the antenna art as evident by Beigel in order to “monitor or detect the wearer's pulse rate, heart electrical signals, blood pressure, insulin levels and the like” Par. 0051.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna of Fogg et al. within a near-field medical sensing device based on the teachings of Beigel as a result effect in order to monitor the wearer’s vitals.
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M BOUIZZA/Examiner, Art Unit 2845            

/HAI V TRAN/Primary Examiner, Art Unit 2845